ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 18 November 2021 has been entered and considered. Claims 1, 11, 13-15, 18-20 have been amended. Claims 10 and 16-17 have been canceled. Claims 21-23 have been added. Claims 1-9, 11-15, and 18-23, all the claims pending in the application, are allowed. 

Response to Amendment
Double Patenting
The terminal disclaimers filed on 18 and 23 November 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,818,386 and U.S. Patent Application No. 17/022,324 have been reviewed and are accepted.  The terminal disclaimers have been recorded and render the double patenting rejections based on this patent and patent application obviated.
The double patent rejections based on U.S. Patent No. 10,943,681 are overcome by the amendments to independent claims 1 and 20. 

Prior Art Rejections
Independent claim 1 has been amended to recite the allowable features of now-canceled claim 17 and intervening claim 10. Independent claim 20 has been amended to recite the allowable features of claim 11 and intervening claim 10. Accordingly, the previously applied prior art rejections are withdrawn. Claims 1-9, 11-15, and 18-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites instructions which cause a multi-label heat map generating system to receive, via a receiver, a plurality of medical scans and a plurality of medical labels corresponding to the plurality of medical scans, wherein each of the plurality of medical labels correspond to one of a set of abnormality classes; generate a computer vision model by training on the plurality of medical scans and the plurality of medical labels; receive, via the receiver, a new medical scan; generate probability matrix data by performing an inference function that utilizes the computer vision model on the new medical scan, wherein the probability matrix data includes, for each of a set of image patches of the new medical scan, a set of patch probability values corresponding to the set of abnormality classes, and wherein each of the set of patch probability values indicates a probability that a corresponding one of the set of abnormality classes is present in the each of the set of image patches; generate preliminary heat map visualization data based on the probability matrix data; generate heat map visualization data by a post-processing of the preliminary heat map visualization data to mitigate heat map artifacts; transmit, via a transmitter, the heat map visualization data to a client device for display via a display device, wherein an interface displayed by the display device displays each of a set of heat maps indicated in the heat map visualization data, and wherein each of the set of heat maps corresponds to the set of abnormality classes, wherein the interface is an interactive user interface that responds to actions of a medical professional; receive factor data that identifies one or more factors that contribute to errors associated with the medical professional; and2Application No. 16/939,495Docket No. ENLIT00057 determine a custom heat map setting, based on the one or more factors that contribute to errors associated with the medical professional, wherein the post-processing of the preliminary heat map is in 
Wang, the closest prior art of record, is directed to multi-label classification of chest X-ray images and generating a heatmap representing the likelihood of pathologies in the images. In particular, Wang discloses training a multi-label Deep Convolutional Neural Network DCNN that produces weighted spatial activation maps for the image for each disease class using classification loss functions. The weighted spatial activation maps include prediction weights for each SxS patch in the image, and the weights are prediction values representing the plausible spatial locations of the respective diseases. Wang discloses generating likelihood maps for each of the pathologies in the form of a heatmap in which each pixel intensity value represents the probability of the presence of the disease. 
However, Wang does not teach or suggest causing the system to generate heat map visualization data by a post-processing of the preliminary heat map visualization data to mitigate heat map artifacts, as recited in claim 1. Wang also fails to teach or suggest an interface displayed by the display device that displays each of a set of heat maps indicated in the heat map visualization data, wherein the interface is an interactive user interface that responds to actions of a medical professional, as required by independent claim 1. Furthermore, Wang does not teach or suggest causing the system to receive factor data that identifies one or more factors that contribute to errors associated with the medical professional; and 2Application No. 16/939,495Docket No. ENLIT00057determine a custom heat map setting, based on the one or more factors that contribute to errors associated with the medical professional, wherein the post-processing of the preliminary heat map is in accordance the custom heat map setting, as recited in claim 1.

	Stumpe, like Wang, is directed to a machine learning pattern recognizer which takes the form of a DCNN trained on medical images and which receives a new image and produces a heatmap of the new image in which patches of pixels are colored according to a likelihood of a disease being present, as determined by the DCNN. Stumpe discloses that the computing unit 126 which includes the machine learning pattern recognizer may transmit the new image with the heatmap to a client device 140 where it can be viewed by a pathologist on display device 142.
	However, even if the teachings of the above references were combined, the combination would fail to teach or suggest causing the system to receive factor data that identifies one or more factors that contribute to errors associated with the medical professional; and 2Application No. 16/939,495Docket No. ENLIT00057determine a custom heat map setting, based on the one or more factors that contribute to errors associated with the medical professional, wherein the post-processing of the preliminary heat map is in accordance the custom heat map setting, as recited in claim 1.
Because the cited art of record does not teach or suggest each and every feature of independent claim 1. Claims 2-9, 11-15, and 18-19 are allowed by virtue of their dependency on claim 1.

Independent claim 20 recites receiving, via a receiver, a plurality of medical scans and a plurality of medical labels corresponding to the plurality of medical scans, wherein each of the 
Wang, Lu, and Stumpe (each summarized above), even if combined, fail to teach or suggest generating global probability data based on the probability matrix data, wherein the global probability data indicates a set of global probability values corresponding to the set of abnormality classes, wherein each of the set of global probability values indicates a probability that a corresponding one of the set of abnormality classes is present in the new medical scan; and generating heat map ordering data by ranking the global probability data, wherein the interface displays the set of heat maps in an order indicated by the heat map ordering data, as required by independent claim 20. 
Because the cited art of record does not teach or suggest each and every feature of independent claim 20. Claims 21-23 are allowed by virtue of their dependency on claim 20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663